Citation Nr: 9917879	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active duty for training from June to 
August 1993 and from July 8 to August 26, 1994.  She also had 
inactive service in the United States Army Reserve (USAR).

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO rating decision that denied service 
connection for asthma.  In July 1996, the Board remanded the 
case to the RO for additional development.  The file was 
returned to the Board in 1999.



FINDINGS OF FACT

1.  The appellant had a chronic respiratory disorder prior to 
active duty training, that began in June 1993, as 
demonstrated by private medical reports of her treatment in 
March and April 1993.

2.  The appellant's preservice respiratory disorder did not 
increase in severity during active duty for training.


CONCLUSION OF LAW

Asthma preexisted the appellant's entry into active duty for 
training and was not aggravated by active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The appellant had active duty for training from June to 
August 1993 and from July 8 to August 26, 1994.  She also had 
inactive service in the USAR.

Private medical reports show that the appellant was seen for 
various conditions from 1987 to 1994.  The more salient 
medical reports with regard to her claim for service 
connection for asthma are discussed in the following 
paragraphs.

Private medical reports of the appellant's treatment from 
1987 to 1992 are negative for a chronic respiratory disorder.

A private medical report shows that the appellant was 
hospitalized in March 1993.  She was admitted through the 
emergency room with increasing shortness of breath and 
stridor.  Her father reported that she became acutely ill at 
school.  She said that this problem was of sudden onset.  She 
reported a history of camping over the prior weekend and 
being out in the cold a lot.  On examination, there were 
positive rhonchi occasionally, bilaterally.  Respiratory 
excursion was adequate and the thorax was symmetric, 
bilaterally.  There were no rales or wheezes.  There was no 
dullness to percussion noted.  There was no tenderness to 
palpation of the chest, bilaterally.  It was noted that she 
was given Vaponefrin breathing treatments in the Emergency 
Room times two with slight improvement.  She was begun on IV 
(intravenous) steroids and Erythromycin, as well as continued 
breathing treatment with Vaponefrin during this 
hospitalization.  At the time of discharge she was advised to 
continue her Proventil inhaler followed by Beclovent inhaler, 
and to continue taking Prednisone.  The impression was viral 
croup with stridor.  

A private medical report shows that the appellant was seen in 
April 1993 for coughs.  The impression was asthma.  Her 
inhalers were renewed.

Service medical records for the appellant's first period of 
active duty for training show that she underwent a medical 
examination for entry into service in March 1993.  A 
respiratory disorder was not found.  These records reveal 
that she entered active duty training on June 16, 1993.  
These records show that she was seen for breathing problems 
in July and August 1993.  Assessments included upper 
respiratory infection and seasonal allergies. 

Service medical records for the appellant's second period of 
active duty for training show that she was seen for breathing 
problems in July and August 1994.  Pulmonary function studies 
in July 1994 revealed mild restrictive ventilatory defect.  
The assessment was RAD (reactive airway disease).  EPSBD 
(entrance physical standards board) proceedings in August 
1994 note that the appellant was on active duty for AIT 
(advanced individual training) and that she had undergone 
basic training from June to August 1993.  It was noted that 
"asthma" had been diagnosed by a civilian doctor in March 
1993 and that this condition had worsened significantly since 
she entered service.  It was noted that she had developed 
chest tightness and shortness of breath consistent with RAD 
that was not responding well to inhaled bronchodilator.  
Given her previous history of asthma, continued poorly 
controlled RAD that resulted in repeated profiles and 
inability to perform military service, the appellant was 
considered unfit for military service.  It was concluded that 
her condition had existed prior to service and had not 
worsened by military service.

In July 1996, the Board remanded the case to the RO for 
additional development, including having the appellant 
undergo a pulmonary examination in order to determine whether 
her asthma was attributable to active duty for training 
and/or whether it was aggravated by active duty for training.  
A review of the record shows that she failed to report for VA 
medical examinations scheduled in 1996 and 1998, and that 
correspondence sent to her to notify her of the examinations 
and to determine her whereabouts was returned by the Postal 
Service.  A report of telephone contact between the 
appellant's brother and a representative of the RO in April 
1999 notes that the appellant was under "house arrest," but 
that the brother did not know her address.


B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  No further 
assistance to her is required to comply with VA's duty to 
assist her, for the reasons stated herein.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).


The appellant is not a "veteran" because she served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 
(1998), and is not entitled to the presumption of soundness 
at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 1991), 
or the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991).

The evidence indicates that the appellant entered service in 
March 1993, but it does not show that she entered active duty 
for training until June 16, 1993.  While she had inactive 
service with the USAR, the evidence does not verify any 
inactive duty training.  Assuming for the sake of argument 
that she had inactive duty training, she would not be 
entitled to service connection for asthma based on such 
service as this disorder is considered a disease and not an 
injury.  Brooks v. Brown, 4 Vet. App. 484 (1993).

In this case, private medical reports of the appellant's 
treatment show that she was seen for respiratory problems in 
March and April 1993 that were diagnosed as asthma.  The 
medical evidence indicates that her respiratory problems 
continued and that she was eventually separated from service 
because of unfitness due to this condition in August 1994.  
The Board finds that the evidence indicates the presence of a 
chronic respiratory disorder prior to the appellant's entry 
on active duty for training in June 1993.  In order to 
establish service connection for the appellant's preservice 
respiratory disorder, however classified, the evidence must 
show that it was aggravated by active duty for training.

While the appellant's service medical records show that she 
continued to have respiratory problems and the report of the 
EPSBD proceedings in August 1994 notes worsening asthma since 
entering service (but does not mention if the current 
training period was meant, or the initial enlistment in the 
Reserve), the service medical records reveal no more than a 
mild ventilatory defect and the EPSBD concluded that the 
appellant's preservice respiratory condition had not worsened 
by military service.  This conclusion is not clearly 
supported by all of the medical evidence of record and the 
Board remanded the case to the RO for a pulmonary examination 
of the appellant in order to obtain an opinion as to whether 
or not her chronic respiratory disorder had its onset in 
active duty for training or was aggravated by active duty for 
training, but she failed to report for scheduled examinations 
and to keep VA apprised of her whereabouts.  Thus, the only 
medical conclusion in the record is against the claim.

The Board recognizes the appellant's assertions to the effect 
that her asthma began or was aggravated by active duty for 
training, but this lay evidence is insufficient to support 
her claim based on medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)

A review of the evidence shows that various correspondence 
was sent to the appellant in an effort to schedule her for a 
VA medical examination in order to determine whether her 
chronic respiratory condition had its onset or worsened 
during active duty training and to determine her whereabouts, 
but the correspondence was returned by the Postal Service as 
undeliverable.  The appellant has an obligation to cooperate, 
when required, in the development of evidence pertaining to 
her claim.  The duty to assist is not always a one-way 
street, nor is it a blind alley.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Olson v. Principi, 3 Vet. App. 480 (1992).  
In the normal course of events, it is the burden of the 
appellant to keep VA apprised of her whereabouts.  If she 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find her.  Hyson v. Brown, 5 Vet. App. 
262 (1993).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record as noted 
above.  In this case, the appellant has not reported for VA 
scheduled  medical examinations and has not kept VA apprised 
of her whereabouts.  The evidence of record does not show 
that her asthma had its onset on active duty for training or 
increased in severity during such service, and the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for asthma.  Hence, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for asthma is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

